Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 13-14, and 16 are withdrawn from further consideration. Applicant made the election of Group I, directed to a portable desk in the response dated 08/18/2021 as set forth in the previous office action.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show how the bottom extendable by about 5 inches as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Note the following NPL:
“Executive Office Solutions Portable Adjustable Aluminum Laptop Desk/Stand/Table Vented w/CPU Fans Mouse Pad Side Mount-Notebook-MacBook-Light Weight Ergonomic TV Bed Lap Tray Stand Up/Sitting-Black”, https://www.amazon.com/Executive-Office-Solutions-Mount-Notebook-MacBook-Light-Sitting-Black/dp/B00RQ3JQMM/
Date First Available: January 3, 2015
Executive Office Solutions Portable Adjustable Aluminum Laptop Stand/Desk/Table Notebook MacBook Ergonomic TV Bed Lap Tray Stand Up Sitting - Silver (EOS-3), https://www.amazon.com/dp/B01C80K7X4/
Date First Available February 26, 2016

    PNG
    media_image1.png
    993
    1145
    media_image1.png
    Greyscale


Note the following descriptions from the product: 
Light weight aluminum tray – makes carrying easy and holds your computer at virtually any position or angle
Fully adjustable legs – rotate 360 degrees and lock in place at various angles. Quickly collapse the stand to make it portable.
Multiple uses – table can also be used for a TV dinner tray, sound equipment, projector, standing desk, Book tray, writing desk, and tablet holder. Includes non-slip feet for use on tabletops and desktops.
Silent USB powered CPU cooling fans – connect USB cord (included) to your computer to power the quiet cooling fans.

Note the following Questions and Answers:

Question:
What are the precise increments of the various heights ? Interested in a laptop rise because of a strained neck and upper back.
Answer:
Hi, Thanks for the question! Its a kind of difficult one to answer since there are so many different ways to adjust it. There is no definite set increment that it gEOS up each time, because with each adjustment, you will move either one, two or three legs. Having said that, you can adjust the height from 0" (flat) to the full extension (20") in very close to 2" increments, depending on the tilt of the tray. Hope that helps! see lessBy ECommerce Product Solutions, L… SELLER  on July 7, 2015
Each leg connection can be pivoted to any angle, in increments of 15°, so there are many many ways you can arrange this stand. However, depending upon what you're putting on it, and how it is weighted, only some configurations will be stable enough. Using a bit of trial-and-error, I was able to get the perfect heights for my laptop when sitting at my desk, and also when standing. Hope that helps! see lessBy Garbonzo on July 7, 2015
1 3/4in- 27in with tray kept at 90° angle from legs. 360° variability is Perfect for strain relief!By gabe reece on July 7, 2015


Claims 1-4, 7, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Executive Office Solutions (EOS), or in the alternative under 35 U.S.C. 103 as being unpatentable EOS in view of Luu (20030079661).  EOS teaches a mobile desk having a plurality of legs and rotating joins foldable between stowed and extended position and note the desk in EOS can extend from 0” to 20”:
you can adjust the height from 0" (flat) to the full extension (20") in very close to 2" increments,

Note that the EOS device has three legs in picture, in the full extension of the desk with two legs in the picture extending vertically with one leg on the horizontal position the desk is at 20 inches. Each leg is about 10 inches.  Note that the legs can all extend vertically making the full extension of 30 inches which meet the claimed limitations.

    PNG
    media_image2.png
    607
    464
    media_image2.png
    Greyscale

In the alternative, Luu teaches that it is known in the art to provide a foldable table with extended position has a height of at least 24 inches:
  In this way the legs may take on any number of extended lengths, wherein one exemplary length is twenty-nine inches, a standard table height. (with emphasis)

It would have been obvious to one of ordinary skill in the art to provide the table with extended position has a height of at least 24 inches to provide the desired size and height for the device and for accommodate the desired sized person or individual preferences.
Regarding claim 2, note desk portion has a rectangular and planar portion.
Regarding claims 11-12, Regarding the limitation “the bottom section in length extendable in length” note that there the bottom section comprises the two sections.  In EOS, the top section comprises the leg attached to the bottom surface, the section comprises the two remaining legs and this bottom section extendable in length by folding the two legs angularly to each other.


Claims 5, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the EOS.   EOS meets all claimed limitations except for the four leg sections.  It would have been obvious to one of ordinary skill in the art to provide each of the legs of four leg sections to provide the desired length and/or height of the desk.
Regarding claim 9, in the alternative, to the degree it is argued that the stowed position in EOS does not have a height of less than about 3 inches.  It would have been obvious to one of ordinary skill in the art to provide a height of less than about 3 inches to provide the desired size for the device.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the EOS in view of McGrath (9399882).   EOS does not show each of the sections has a length shorter than the depth of the flat portion.  McGrath teaches that it is known in the art to provide each of the leg section has a length shorter than the depth of the flat portion in fig. 2.  It would have been obvious to one of ordinary skill in the art to provide each of the leg section has a length shorter than the depth of the flat portion to provide the desired length for each leg section.
Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over EOS in view of Mundle (6811006).  Mundle teaches that it is known in the art to provide foldable leg sections all fit within an area defined by the desk portion in the stowed position.  It would have been obvious to one of ordinary skill in the art to provide attach the legs sections on the inside making the legs fit within an area defined by the desk portion in the stowed position as taught by Mundle to prevent snagging the legs onto other objects and/or to prevent legs from hitting other objects and brake the legs.

Claims 1-4, 6, 7, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McWrath (9399882) in view of Luu (20030079661).  McWrath teaches a mobile desk having a plurality of legs (30A, 30B, 30C, 30D) and rotating joins foldable between stowed (fig. 2) and extended positions.  McWrah meets all claimed limitations except for the extended position has a height of at least 24 inches.  Luu teaches that it is known in the art to provide a foldable table with extended position has a height of at least 24 inches:
  In this way the legs may take on any number of extended lengths, wherein one exemplary length is twenty-nine inches, a standard table height. (with emphasis)
It would have been obvious to one of ordinary skill in the art to provide the table with extended position has a height of at least 24 inches to provide the desired height of the table for the desired size and height of the table.
Regarding claims 11-12, Regarding the limitation “the bottom section in length extendable in length” note that there the bottom section comprises the two sections.  In McWrath, the top section comprises the leg attached to the bottom surface, the section comprises the two remaining legs and this bottom section extendable in length by folding the two legs angularly to each other.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the McWrath in view of Geils et al. (5771613).  McWrath meets all claimed limitations except for the four leg sections.   Geils teaches an apparatus with four folding sections.  It would have been obvious to one of ordinary skill in the art to provide each of the legs of four leg sections to provide the desired length and/or height of the desk.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over McWrath in view of Lehrman (6014827).  In the alternative, Lehrman teaches that it is known in the art to provide the horizontal support of a device with extendable portions at 31.  It would have been obvious to one of ordinary skill in the art to provide the bottom section with extendable portion about 5 inches to provide added stability.

Claims 21-24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mundle (6811006).  Mundle teaches a desk portion providing a top surface (top surface of case at lid OR the top surface of bottom wall 12) and a bottom surface (bottom surface of 12), at least one leg 39 secured to the bottom surface, the at least one leg having a plurality of leg sections 39/40 and a plurality of rotating joints 41 the at least one leg foldable between a stowed position in fig. 2 or 1 and an extended position in fig. 3; and wherein the plurality of leg sections all fit within an area defined by the desk portion in the stowed position.  
The case support assembly includes a plurality of elongate primary leg members 39 having first ends which are hingedly and conventionally attached in the recessed area 23 of the bottom wall 12 of the base member 11, and also includes elongate secondary leg members 40 having first ends which are hingedly and conventionally attached to second  ends of the elongate primary leg members 39 (with emphasis), 

	Regarding claim 23, note the 40 folded inside 39 (fig. 1) to form single layer in fig. 4.
Claims 1-3, 7, 10, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mundle in view of Luu.  Luu teaches that it is known in the art to provide a foldable table with extended position has a height of at least 24 inches, as set forth supra.  It would have been obvious to one of ordinary skill in the art to provide the table with extended position has a height .
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mundle in view of Luu rejection, as set forth above, in view of Howe (2277435).  Howe teaches that it is known in the art to provide three foldable sections onto each other at 57/69/70.  It would have been obvious to one of ordinary skill in the art to provide another extendable section about 5 inches on portion 40 of Mundle to provide the desired height. 

Applicant's arguments have been fully considered but they are not persuasive.   The claim does not read over EOS.  Note that the EOS device has three legs in picture, in the full extension of the desk with two legs in the picture extending vertically with one leg on the horizontal position the desk is at 20 inches. Thus, each leg is about 10 inches.  Note that the legs can all extend vertically making the full extension of 30 inches which meet the claimed limitation of 24 inches.  In the alternative, note the explicit teaching that making desk at different height are obvious.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733